DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 07/06/2022 has been considered.
Claims 6, 13-14, and 19-20 have been cancelled.
Claim 23 is newly added.
Claims 1-5, 7-12, 15-18 and 21-23 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 07/06/2022, has been entered. Claims 1, 8, 15, and 18 have been amended. 
Claim Objections
The claim objection of claim 22 has been maintained as claim 22 has not been amended by Applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  
-Claim 22 reads “wherein the order is for manufactured physical goods” but should likely read “wherein the single order is for manufactured physical goods”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-12, 15-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zises et al. (US 2013/0311315 A1), previous cited and hereinafter Zises, in view of Staddon et al. (US 2008/0114681 A1), previously cited and hereinafter Staddon, in further view of Roberts et al. (US 2013/0046598 A1), newly cited and hereinafter Roberts.
Regarding claim 1, Zises discloses a computer implemented method (i.e. abstract), comprising: 
	-receiving, by one or more processors, first information comprising a first request from a first client, wherein the first request includes a first quantity of a requested item for purchase by the first client from a merchant (Zises, see at least: “a first user accessing the e-commerce website via a network (such as the Internet) [i.e. by one or more processors] submits a purchase order [i.e. receiving first information comprising a first request from a first client] to the e-commerce website for 2 pairs of shoes for $100, where the full retail price of each pair of shoes is $50. Thus, this first purchase order is associated with a first quantity (2) of a specific product item (pair of shoes) for a specific price ($100) [i.e. wherein the first request includes a first quantity of a requested item for purchase by the first client from a merchant]” [0088]); 
-receiving, by the one or more processors, second information comprising a second request from a second client, wherein the second request includes a second quantity of the requested item for purchase by the second client from the merchant (Zises, see at least: “Referring to the previous example described with reference to FIG. 17, suppose a second user receives the purchase code “XYZWG” from the first user, and completes a purchase order [i.e. receiving, by the one or more processors, second information comprising a second request from a second client] for 8 pairs of shoes for $400 (since the retail price for each pair of shoes is $50) [i.e. wherein the second request includes a second quantity of the requested item for purchase by the second client from the merchant]” [0094]); 
-determining a first price for the first quantity of the requested item and a second price for the second quantity of the requested item (Zises, see at least: “The purchase order module 1600 a processes the first purchase order for the first user (e.g. receiving and verifying user information and payment details), thereby completing the sale for 2 pairs of shoes for $100 [i.e. determining a first price for the first quantity of the requested item], where the full retail price of each pair of shoes is $50” [0088] and “a second user receives the purchase code “XYZWG” from the first user, and completes a purchase order for 8 pairs of shoes for $400 (since the retail price for each pair of shoes is $50) [i.e. and a second price for the second quantity of the requested item]” [0094]); 
-identifying an intersection of the first information and the second information, the intersection indicating that the first request and the second request are combinable into a single order from the merchant at a lower price than both the first price and the second price (Zises, see at least: “determination module determines that that a combination of received purchase offers that identify a certain purchase code [i.e. identifying an intersection of the first information and the second information] qualify for a group buy offer associated with the purchase code, by comparing the sum of the quantities of the purchase orders against the group buy threshold of the group buy offer” [0095] and “determination module 1600 c may access the database entry 1800, determine that the sum of the quantities of the purchase orders (i.e. 2+8) is equal to or greater than the group buy threshold (10) of the group buy offer, and thus the users (user1, user 2) corresponding to these purchase orders are entitled to the group buy price ($200 for 10 pairs of shoes) [i.e. the intersection indicating that the first request and the second request are combinable into a single order from the merchant]” [0096] and “for the first purchase order corresponding to the user 1, group unit purchase price [$20 per unit]×specified quantity [2 units]=the revised purchase order purchase price [$40] [i.e. at a lower price than both the first price and the second price]” [0097]); 
-determining a new price for the single order, the new price being for both the first quantity of the requested item for the first client and the second quantity of the requested item for the second client, wherein the new price is less than both the first price and the second price (Zises, see at least: “the determination module may divide the group buy discount price [i.e. wherein the new price is less than both the first price and the second price] by the group buy threshold, to determine a group unit purchase price (e.g. $200/10=$20 per unit) [i.e. determining a new price for the single order, the new price being for both the first quantity of the requested item for the first client and the second quantity of the requested item for the second client]. For each associated purchase order, the determination module then multiplies the group unit purchase price by the specified quantity, in order to determine a revised purchase order purchase price” [0097]); and 
-providing a result to at least one of the first client or the second client (Zises, see at least: “The determination module performs these processes for each of the purchase orders, and the purchase order module 1600 a then provides the appropriate refunds to the appropriate users (e.g. refunds to a user financial account) [i.e. providing a result to at least one of the first client or the second client]” [0098]).

Zises does not explicitly disclose first encrypted information; second encrypted information; identifying an intersection of the first encrypted information and the second encrypted information, and both the first request and the second request remaining encrypted; and the provided result comprising the new price.
Staddon, however, teaches updating prices of goods (i.e. abstract), including the known technique of first encrypted information comprising a first request from a first client (Staddon, see at least: “Online buyer privacy is protected by encrypting each interaction or purchase [i.e. first encrypted information comprising a first request from a first client]” [0055]); 
the known technique of second encrypted information comprising a second request (Staddon, see at least: “Online buyer privacy is protected by encrypting each interaction or purchase [i.e. second encrypted information comprising a second request]. Thus, an online seller does not know whether online buyers [i.e. from a second client] are buying particular digital goods” [0055]);
the known technique of identifying an intersection of the first encrypted information and the second encrypted information, and wherein both the first request and the second request remain encrypted (Staddon, see at least: “Additive perturbation of the fixed price enables an online seller S to experiment or test whether the current offered price is too high or too low. The outcome of the test determines the price used in the next buyer interaction. As the price is changed additively, an additive homomorphic encryption scheme is used [i.e. wherein both the first request and the second request remain encrypted] to ensure that the online seller S does not learn the outcome of the test and thereby discover client shopping histories [i.e. the first encrypted information and the second encrypted information]” [0062] Examiner notes the price is determined for a particular good [i.e. identifying an intersection of the first encrypted information and the second encrypted information] see “the price p of a digital good Rj” [0063]); and 
the known technique of providing a result comprising a new price (Staddon, see at least: “the online seller S sends a homomorphic encryption of the additively perturbed offered price ψ′=Epk(p):=Epk(δ)+hψi−1 (block 93) [i.e. providing a result comprising the new price]” [0063]). These known techniques are applicable to the method of Zises as they both share characteristics and capabilities, namely, they are directed to updating prices of goods.
It would have been recognized that applying the known techniques of first encrypted information; second encrypted information; an intersection of the first encrypted information and the second encrypted information, and wherein both the first request and the second request remain encrypted; and providing a result comprising a new price, as taught by Staddon, to the teachings of Zises would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of first encrypted information; second encrypted information; an intersection of the first encrypted information and the second encrypted information, and wherein both the first request and the second request remain encrypted; and providing a result comprising a new price, as taught by Staddon, into the method of Zises would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide trustworthy and reliable transaction processing (Staddon, [0033]).
Zises in view of Staddon does not explicitly teach the first request and the second request being combinable into a single order from the merchant at a lower price than both the first price and the second price prior to purchasing either the first quantity of the requested item and the second quantity of the requested item from the merchant.
Roberts, however, teaches placing and collectively discounting purchase orders (i.e. abstract), including the known technique of a first request and a second request being combinable into a single order from the merchant at a lower price than both the first price and the second price prior to purchasing either the first quantity of the requested item and the second quantity of the requested item from the merchant (Roberts, see at least: “As illustrated in FIG. 3, the platform may receive postponable purchase requests for the sale order 306 [i.e. the first request and the second request]. Postponable purchase requests may be received by purchasers interested in purchasing a particular good or service at a predetermined maximum price with an undetermined transaction date. In one embodiment, the platform may determine if the collective volume discount threshold is satisfied 308 [i.e. the first request and the second request are combinable into a single order from the merchant at a lower price than both the first price and the second price]. The threshold value may include a minimum volume number, a minimum profit value and/or the like. If the threshold value is met, then time constraints become effective for receiving additional purchase requests 310. When time constraints expire the platform may securely execute transactions for the purchase requests 312 [i.e. prior to purchasing either the first quantity of the requested item and the second quantity of the requested item from the merchant]” [0043]). This known technique is applicable to the method of Zises in view of Staddon as they both share characteristics and capabilities, namely, they are directed to placing and collectively discounting purchase orders.
It would have been recognized that applying the known technique of a first request and a second request being combinable into a single order from the merchant at a lower price than both the first price and the second price prior to purchasing either the first quantity of the requested item and the second quantity of the requested item from the merchant, as taught by Roberts, to the teachings of Zises in view of Staddon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a first request and a second request being combinable into a single order from the merchant at a lower price than both the first price and the second price prior to purchasing either the first quantity of the requested item and the second quantity of the requested item from the merchant, as taught by Roberts, into the method of Zises in view of Staddon would have been recognized by those of ordinary skill in the art as resulting in an improved method that would guarantee orders by a host and can be placed directly with manufacturers or distributors (Roberts, [0013]).

Regarding claim 2, the combination of Zises/Staddon/Roberts teaches the method of claim 1. 
Staddon further teaches updating prices of goods (i.e. abstract), including the known technique of the first encrypted information and the second encrypted information being encrypted in accordance with a homomorphic encryption scheme (Staddon, see at least: “Additive perturbation of the fixed price enables an online seller S to experiment or test whether the current offered price is too high or too low. The outcome of the test determines the price used in the next buyer interaction. As the price is changed additively, an additive homomorphic encryption scheme is used [i.e. are encrypted in accordance with a homomorphic encryption scheme] to ensure that the online seller S does not learn the outcome of the test and thereby discover client shopping histories [i.e. the first encrypted information and the second encrypted information]” [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zises with Staddon for the reasons identified above with respect to claim 1.

Regarding claim 3, the combination of Zises/Staddon/Roberts teaches the method of claim 1. Zises further discloses:
-retrieving, by the one or more processors, the first information and the second information from storage responsive to receiving a request for the intersection (Zises, see at least: “the determination module 1600 c may access the database entry 1800 [i.e. retrieving, by the one or more processors, the first information and the second information from storage], determine that the sum of the quantities of the purchase orders (i.e. 2+8) is equal to or greater than the group buy threshold (10) of the group buy offer” [0096] and “a second user receives the purchase code “XYZWG” from the first user…Since the second user supplies the purchase code “XYZWG” [i.e. responsive to receiving a request for the intersection] when completing the second purchase order, information regarding the second purchase order is associated with the information regarding the purchase code “XYZWG” and the first order…it should be understood that any plural number of purchase orders for one or more users may be associated with a purchase code [i.e. retrieving the second information from storage]” [0094]).
Staddon further teaches updating prices of goods (i.e. abstract), including the known technique of the first encrypted information and the second encrypted information (Staddon, see at least: “Online buyer privacy is protected by encrypting each interaction or purchase [i.e. the first encrypted information and the second encrypted information]” [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zises with Staddon for the reasons identified above with respect to claim 1.

Regarding claim 4, the combination of Zises/Staddon/Roberts teaches the method of claim 1. Zises further discloses:
-wherein determining the new price comprises calculating the new price (Zises, see at least: “the determination module may divide the group buy discount price by the group buy threshold, to determine a group unit purchase price (e.g. $200/10=$20 per unit). For each associated purchase order, the determination module then multiplies the group unit purchase price by the specified quantity, in order to determine a revised purchase order purchase price [i.e. wherein determining the new price comprises calculating the new price]” [0097]).

Regarding claim 5, the combination of Zises/Staddon/Roberts teaches the method of claim 1. 
Staddon further teaches updating prices of goods (i.e. abstract), including the known technique of the providing comprising providing the new price in encrypted form such that the new price is decryptable by the first client (Staddon, see at least: “an online buyer C requests the price p of a digital good Rj from the online seller S…the online seller S sends a homomorphic encryption of the additively perturbed offered price ψ′=Epk(p):=Epk(δ)+hψi−1 (block 93) [i.e.  the providing comprises providing the new price in encrypted form]” [0063] and “A purchaser system and the seller system engage in symmetric private information retrieval on the table. The price of one of the digital goods is decrypted with a private key for pricing by the purchaser system [i.e. such that the new price is decryptable by the first client]” [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zises with Staddon for the reasons identified above with respect to claim 1.

Claims 8-11 recite limitations directed towards a computing system (i.e. abstract) a memory configured to store operations; and one or more processors configured to perform the operations (i.e. [0120] and [0122]). The limitations recited in claims 8-11 are parallel in nature to those addressed above for claims 1-4, respectively, and are therefore rejected for those same reasons set forth above in claims 1-4, respectively.

Regarding claim 12, the combination of Zises/Staddon/Roberts teaches the system of claim 11. 
Staddon further teaches updating prices of goods (i.e. abstract), including the known technique of the providing comprising providing the new price in encrypted form such that the new price is decryptable by the first client (Staddon, see at least: “an online buyer C requests the price p of a digital good Rj from the online seller S…the online seller S sends a homomorphic encryption of the additively perturbed offered price ψ′=Epk(p):=Epk(δ)+hψi−1 (block 93) [i.e.  the providing comprises providing the new price in encrypted form]” [0063] and “A purchaser system and the seller system engage in symmetric private information retrieval on the table. The price of one of the digital goods is decrypted with a private key for pricing by the purchaser system [i.e. such that the new price is decryptable by the first client]” [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zises with Staddon for the reasons identified above with respect to claim 8.

Claims 15-17 recite limitations directed towards a non-transitory computer readable storage device having instructions stored thereon execution of which, by one or more processing devices, causes the one or more processing devices to perform operations (i.e. [0117]). The limitations recited in claims 15-17 are parallel in nature to those addressed above for claims 1-3, respectively, and are therefore rejected for those same reasons set forth above in claims 1-3, respectively.

Regarding claim 18, the combination of Zises/Staddon/Roberts teaches the non-transitory computer readable storage device of claim 15. Zises further discloses:
-wherein determining the new price comprises requesting the new price from the merchant (Zises, see at least: “Since the second user supplies the purchase code “XYZWG” when completing the second purchase order [i.e. requesting the new price], information regarding the second purchase order is associated with the information regarding the purchase code “XYZWG” and the first order” [0094] and “For each associated purchase order, the determination module then multiplies the group unit purchase price by the specified quantity, in order to determine a revised purchase order purchase price [i.e. wherein determining the new price comprises requesting the new price]” [0097] and “If the retailer accepts the request, the retailer can submit a group buy deal offer [i.e. the new price from the merchant] (e.g. by reply message) to the group buy transaction server, which then transmits the group deal offer to each of the individual members of the group” [0083]).

Regarding claim 22, the combination of Zises/Staddon/Roberts teaches the method of claim 1. Zises further discloses:
-wherein the single order is for manufactured physical goods (Zises, see at least: “purchase order module 1600 a is configured to process purchase orders for products received from one or more users. For example, an e-commerce website may post a product item (e.g. a pair of shoes) [i.e. wherein the single order is for manufactured physical goods] for sale at a particular retail price (e.g. $50) …the group buy offer may state that 10 pairs of shoes may be purchased for only $200” [0087]).

Regarding claim 23, the combination of Zises/Staddon/Roberts teaches the method of claim 1.
Staddon further teaches updating prices of goods (i.e. abstract), including the known technique of the first encrypted information preserving confidentiality of both the first request and the first client with regard to the second client (Staddon, see at least: “Online buyer privacy is protected by encrypting each interaction or purchase [i.e. the first encrypted information preserves confidentiality of both the first request and the first client with regard to the second client]” [0055] and “an anonymous e-commerce marketplace 40 is shown…The intermediary agent 43 functions as a surrogate to the online buyer 41, whose identity is concealed [i.e. confidentiality of both the first request and the first client] from the online seller 42 using, for instance, a pseudonym” [0038] Examiner notes that if each interaction is encrypted, the confidentiality would be reserved with regards to anyone without the ability to decrypt the information and this includes the second client). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zises with Staddon for the reasons identified above with respect to claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zises, in view of Staddon, in further view of Roberts, in further view of Kargman et al. (US 2017/0344971 A1), previously cited and hereinafter Kargman.
Regarding claim 7, the combination of Zises/Staddon/Roberts teaches the method of claim 1. 
The combination of Zises/Staddon/Roberts does not explicitly teach the receiving of the first encrypted information and receiving the second encrypted information being performed through a restful API function.
Kargman, however, teaches receiving order transaction information (i.e. abstract), including the known technique of wherein receiving first encrypted information and receiving second encrypted information are performed through a restful API function (Kargman, see at least: “client-side 810 may also utilize an encryption certificate to ensure secure communications between the client-side 810 and server-side 850 and to move credit card information or personally identifiable information [i.e. receiving first encrypted information and receiving second encrypted information]” [0080] and “the currency symbols and formatting need not be dependent on the language requested from the API. In an implementation, the API is stateless or RESTful, without using traditional sessions (cookie based or other form). Each API call can utilize a request header token for authorization [i.e. are performed through a restful API function]” [0047]). This known technique is applicable to the method of the combination of Zises/Staddon/Roberts as they both share characteristics and capabilities, namely, they are directed to receiving order transaction information.
It would have been recognized that applying the known technique of wherein receiving first encrypted information and receiving second encrypted information are performed through a restful API function, as taught by Kargman, to the teachings of the combination of Zises/Staddon/Roberts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of wherein receiving first encrypted information and receiving second encrypted information are performed through a restful API function, as taught by Kargman, into the method of the combination of Zises/Staddon/Roberts would have been recognized by those of ordinary skill in the art as resulting in an improved method that would ensure secure communications (Kargman, [0080]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zises, in view of Staddon, in further view of Roberts, in further view of Cerezo Sanchez et al. (US 2018/0276417 A1), previously cited and hereinafter Cerezo Sanchez.
Regarding claim 21, the combination of Zises/Staddon/Roberts teaches the method of claim 1. 
The combination of Zises/Staddon/Roberts does not explicitly teach wherein both the first encrypted information and the second encrypted information are encrypted using a multi-key homomorphic encryption scheme.
Cerezo Sanchez, however, teaches enabling computations of user data (i.e. abstract), including the known technique of both the first encrypted information and the second encrypted information being encrypted using a multi-key homomorphic encryption scheme (Cerezo Sanchez, see at least: “acquiring user data…generating a secure program with at least one secure computation protocol using the obtained user data [i.e. first encrypted information and the second encrypted information] so as to allow computation of at least one encrypted user spreadsheet result” [0033] and “techniques for using encrypted data under different public/private keys are implemented:…multi-key fully homomorphic encryption to evaluate any circuit on encrypted data [i.e. are encrypted using a multi-key homomorphic encryption scheme] that might be encrypted under different public keys” [0028]). This known technique is applicable to the method of the combination of Zises/Staddon/Roberts as they both share characteristics and capabilities, namely, they are directed to enabling computations of user data.
It would have been recognized that applying the known technique of both the first encrypted information and the second encrypted information being encrypted using a multi-key homomorphic encryption scheme, as taught by Cerezo Sanchez, to the teachings of the combination of Zises/Staddon/Roberts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of both the first encrypted information and the second encrypted information being encrypted using a multi-key homomorphic encryption scheme, as taught by Cerezo Sanchez, into the method of the combination of Zises/Staddon/Roberts would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow secure computations on private input data (Cerezo Sanchez, abstract).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that Zises does not teach or suggest "identifying an intersection ... indicating that that the first request and the second request are combinable into a single order from the merchant at a lower price than both the first price and the second price prior to purchasing either the first quantity of the requested item and the second quantity of the requested item from the merchant ... " as Zises describes combining different purchases made at different times by different users at higher prices to determine whether or not to issue refunds on those purchases. Zises requires different users to make individual purchases at higher prices and then may issue refunds. This is different from pooling requests together into a single order for a lower price prior to purchase as recited by the claim language. Zises specifically describes multiple orders at higher prices, which are combined after the orders have been made. Any allegation that Zises teaches or suggests the claim language is not supported by Zises and necessarily relies on impermissible hindsight. (Remarks, pages 7-10). 
This argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Applicant argues that claim 1 recites "identifying an intersection of the first encrypted information and the second encrypted information, the intersection indicating that the first request and the second request are combinable into a single order." Applicant respectfully submits that this feature is not taught or suggested by the cited art. The OA acknowledges Zises does not teach or suggest this feature, but alleges that this feature is taught or suggested by Staddon (OA, p. 7); Applicant respectfully disagrees and Staddon does not teach or suggest this feature. Instead, Staddon describes protecting the privacy of the buyer and seller, but is silent with regard to identifying an intersection indicating two different encrypted requests are combinable into a single order. Applicant respectfully submits that the allegation by the Examiner necessarily relies on impermissible hindsight and is not supported by the description of Staddon (Remarks, page 11).
Examiner respectfully disagrees. The OA states that Zises does not explicitly disclose identifying an intersection of the first encrypted information and the second encrypted information, and both the first request and the second request remaining encrypted, the OA does not state that Zises does not disclose any of this feature, Zises discloses determining that purchase orders received from two different buyers identify the same purchase code [i.e. an intersection of information] and when it is determined that the sum of the quantities of the purchase orders is equal to or greater than the group buy threshold of the group buy offer, the quantities of the orders are combined into a single quantity [i.e. that indicates the orders are combinable into a single order] so that both buyers now qualify for the discounted group buy price (see Zises, [0094]-[0097]). Staddon modifies the identification of an intersection of the purchase information of Zises with the intersection being of first encrypted purchase information and second encrypted purchase information (see Staddon, [0062]- [0063] and [0055]). Both Zises and Staddon teach identifying an intersection of information and it would be obvious to modify the information of Zises to be encrypted, as taught in Staddon, because similar types of information is intersected in both Zises and Staddon (both being purchase information of buyers) so the encryption and identification of an intersection of encrypted information would be performed in the same way and additionally result in an improvement of Zises as it would provide trustworthy and reliable transaction processing. Thus, Zises in view of Staddon teach this feature and no impermissible hindsight is used when combining Zises and Staddon.

Applicant argues that Staddon describes protecting privacy to prevent the seller from knowing whether or not a purchase has been made, which would necessarily prevent the ability to combine orders or identify an intersection if it unknown whether or not a purchase is even made (Remarks, page 11).
Examiner respectfully disagrees. Staddon teaches that as a price is changed additively an additive homomorphic encryption scheme is used to ensure that the online seller S does not learn the outcome of the test and thereby discover client shopping histories (see Staddon, [0062]). While the merchant does not know the client shopping histories, the system is able to combine orders and identify an intersection to determine the next price. If an intersection couldn’t be made, as Applicant appears to be suggesting, then the new pricing wouldn’t be able to be calculated in Staddon at all which is obviously not the case as calculating the next price is taught on Staddon.

Applicant argues that the additive perturbation scheme described by Staddon is an example of how the privacy of the buyer and seller can be maintained, but is silent with regards to the ability to combine encrypted orders in the manner recited by the claim language (Remarks, page 12).
Examiner respectfully disagrees. Staddon teaches determining a next price for a particular digital good using an additive homomorphic encryption scheme (see Staddon, [0062]- [0063]). When additive homomorphic encryption is used, the encrypted information (in this case purchase request information) remains encrypted as it is added together. Thus, Staddon teaches identifying an intersection of the first encrypted information and the second encrypted information, and wherein both the first request and the second request remain encrypted as recited in the claims.

Applicant argues that, for at least the reasons provided, Applicant respectfully submits that claim 1 is distinguishable from the cited art. Claims 8 and 15 recite features substantially similar to claim 1 and are distinguishable for similar reasons. Applicant respectfully submits that the dependent claims are distinguishable from the cited art based upon both their reliance on a distinguishable independent claim and for their recitation of unique distinguishing features (Remarks, page 12).
Examiner respectfully disagrees. As detailed in response to the arguments above, claim 1 is not distinguishable from the cited art.

Applicant argues that none of the art cited to the dependent claims overcome the deficiencies of the art as described above with respect to claim 1, nor does the OA rely on the dependent art to do so. Applicant respectfully submits that dependent claims, recites features that are not described in the cited art. Applicant respectfully submits that dependent claims are allowable based on both its dependence on an allowable independent claim, and for recitation of their own unique distinguishing features (Remarks, page 12).
Examiner respectfully disagrees. As detailed in response to the arguments above, claim 1 is not distinguishable from the cited art and neither Kargman nor Cerezo Sanchez are brought in to teach the elements of claim 1.

Applicant argues that Applicant respectfully submits that none of the art teaches or suggests all the features of new claim 23, nor does the OA rely on the art to do so. Applicant respectfully submits that claim 23 is allowable based on its dependence on an allowable independent claim and for recitation of its own unique distinguishing features (Remarks, page 13).
Examiner respectfully disagrees. Staddon teaches this feature as detailed in the rejection above. Additionally, as detailed in response to the arguments above, independent claim 1 is not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Gulak et al. (US 2017/0293913 A1) teaches validating and performing operations on homomorphically encrypted data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684